Citation Nr: 0031275	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  99-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to VA disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for deep vein 
thrombosis of the right lower extremity as the result of 
surgery performed by a VA medical facility in December 1982.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had periods of active service from August 1951 to 
June 1955 and from March 1956 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
VARO in Lincoln, Nebraska, which denied entitlement to VA 
disability compensation benefits pursuant to 38 U.S.C.A. 
§§ 1151 for deep vein thrombosis of the right lower extremity 
performed at a VA medical facility in December 1982.  

In his substantive appeal dated in July 1999, the veteran 
indicated that he wanted a hearing before a member of the 
Board in Washington, D. C.  In a December 1999 statement, the 
veteran's accredited representative noted that the veteran 
had requested a hearing before a member of the Board in 
Washington, D. C.  However, in a November 3, 2000, statement, 
it was indicated that the veteran's medical condition would 
prevent him from making the trip to Washington, D. C., for 
the hearing.  It was requested that the veteran be afforded 
an opportunity to appear at a travel board hearing.  

Under the circumstances, the case is remanded for the 
following:

The RO should schedule the veteran for a 
travel board hearing, notifying him of 
the time and date to appear for such 
hearing in writing.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if otherwise in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


